Citation Nr: 1708524	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 24, 2005.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to January 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal following November 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Roanoke, Virginia. This case has a long appellate history detailed in the Board's most recent June 2015 remand.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, effective April 23, 1999, the Veteran's service-connected disability rendered him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

The Veteran's claim for a TDIU was raised by the record in a June 1999 VA medical examination and an October 2000 written statement. Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities). The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert. In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's degenerative disc disease of the lumbar spine with mild stenosis. See Rice, 22 Vet. App. 447, 454-455 (2009). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability. 38 C.F.R. § 4.16(b). The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the rating period on appeal, degenerative disc disease of the lumbar spine with mild stenosis is the Veteran's only service-connected disability. The Veteran's degenerative disc disease of the lumbar spine with mild stenosis has been rated as 40 percent disabling during the time period on appeal. Therefore, during the time period on appeal the Veteran does not meet the criteria for a schedular TDIU but can be awarded a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). However, the Veteran's case was referred to the Director, Compensation Service and in August 2016, the Director denied entitlement to an extraschedular TDIU. Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

During his June 1999 VA medical examination and in an October 2000 written statement, the Veteran testified that he had not worked since January 1999 because of his service-connected degenerative disc disease of the lumbar spine with mild spinal stenosis. He told the June 1999 examiner that he had been dismissed from three jobs for not being able to perform his duties. He stated that it was difficult for him to stand or drive a car for more than two hours because of the constant pain.  The Veteran also reported that he had been a maintenance plant machinist for 2 years, but that he had not been employed since January 1999 because of the difficulty in performing tasks secondary to his back pain, fatigue, and weakness.  

A letter from October 1987 from Dr. J.L.N. stated that the Veteran was disabled because of his scoliosis and chronic back pain. Dr. J.L.N. stated that the Veteran was unable to lift more than twenty pounds. 

The Veteran's Social Security Administration (SSA) records show that the Veteran worked as a maintenance mechanic until January 1999. 

Considering the Veteran's education (high school with 2 years of college completed) and occupational background in primarily physical jobs, and assessing the effect of the Veteran's degenerative disc disease of the lumbar spine with mild stenosis, including his inability to lift more than twenty pounds, and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU due to service-connected degenerative disc disease of the lumbar spine with mild stenosis beginning on April 23, 1999. See Geib v. Shinseki, 733 F.3d at 1354. 

Providing the Veteran with the benefit of the doubt, he is entitled to a TDIU, effective April 23, 1999. This is the earliest effective date available for the Veteran's Rice TDIU claim. The Veteran filed a claim for an increased disability rating for his service-connected degenerative disc disease of the lumbar spine with mild stenosis on April 23, 1999. There is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later. 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008). SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify. See Bradley v. Peake, 22 Vet. App. 280 (2008). The Board's decision above grants TDIU since April 23, 1999 based on the Veteran's degenerative disc disease of the lumbar spine with mild stenosis. However, as discussed above, this is the Veteran's only service-connected disability during the time period on appeal. Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is not for consideration.


ORDER

A TDIU is granted, effective April 23, 1999.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


